                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

UNITED STATES OF AMERICA,              )
                                       )
               Plaintiff,              )
                                       )
       v.                              )     CASE NO. 2:19-MC-3869-WKW
                                       )                [WO]
QUANESHA JOHNSON,                      )
                                       )
               Defendant,              )
                                       )
LEAR CORPORATION,                      )
                                       )
               Garnishee.              )

                                   ORDER

      Based upon the Garnishee’s termination of Defendant’s employment (see

Docs. # 19, 20), it is ORDERED that the Government shall show cause on or before

January 30, 2020, why the garnishment should not be dismissed. See 28 U.S.C. §

3205(c)(10).

      DONE this 16th day of January, 2020.

                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE
